NO. 12-05-00050-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§APPEAL FROM THE 


IN THE ESTATE OF                                        §     COUNTY COURT AT LAW NO. 3 OF
ROBERTA MARION SHIFLET,
DECEASED
§SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            On February 4, 2005, Appellant Wilbur Allen Shiflet filed his notice of appeal in this case. 
On February 18, 2005, we notified Appellant, pursuant to Texas Rule of Appellate Procedure 37.2,
that the docketing statement received in this appeal indicates that the notice of appeal was not filed
within the time allowed by rule of appellate procedure 26.1 and that there was no timely motion for
an extension of time to file same as permitted by rule of appellate procedure 26.3.  Therefore, the
docketing statement does not show the jurisdiction of this Court.  Appellant was further informed
that the appeal would be dismissed if the information received in the appeal was not amended on or
before February 28, 2005 to show the jurisdiction of this Court.  
            On February 25, 2005, Appellant responded to our notice stating that he did not receive
notice or actual knowledge of the appealed order within twenty days of the date the order was signed. 
Based upon Appellant’s response, we notified Appellant that he must comply with rule of appellate
procedure 4.2(c).  We further notified Appellant that the appeal would be presented for dismissal
unless, on or before March 7, 2005, Appellant provided this Court a file-marked copy of the trial
court’s order establishing the date he received notice or actual knowledge that the appealed judgment
or order was signed.  
 
            Appellant has furnished a certified copy of an order signed on March 7, 2005.  The order
includes a finding that Appellant acquired actual knowledge of the appealed order within twenty days
of the signing of the order.  Consequently, the trial court denied Appellant’s request to extend the
postjudgment deadlines.  Thus, Appellant has not established the jurisdiction of this Court. 
Accordingly, the appeal is dismissed for want of jurisdiction.  See Tex. R. App. P. 37.2, 42.3.
Opinion delivered March 16, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.





















(PUBLISH)